Citation Nr: 0521154	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  00-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
with headaches due to brain injury.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right symphysis pubis with shortening of the 
right leg and sacroiliac joint dysfunction and arthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and his nephew


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

The Board notes that the veteran had also submitted a claim 
for entitlement to service connection for a mental disorder.  
His claim was originally denied in May 2000.  The veteran was 
later granted service connection for anxiety disorder by way 
of a rating decision dated in December 2004.  He was provided 
notice of the rating action that same month.

Although the one-year period to submit a notice of 
disagreement with the rating action has not yet expired, 
there is no indication in the claims file that the veteran 
has expressed any disagreement with the December 2004 action 
that granted service connection.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
(NOD) regarding disability compensation level separate from 
prior NOD regarding issue of service connection).  
Consequently, the Board does not have jurisdiction to address 
any downstream element associated with the now service-
connected anxiety disorder.  

(Consideration of the claim of service connection for a 
seizure disorder and the claim for a higher rating for a 
fracture of the right symphysis pubis with leg shortening, 
sacroiliac dysfunction, and arthritis of the lumbar spine is 
deferred pending completion of the development sought in the 
REMAND that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia is manifested by 
a limited range of motion with pain, and moderate 
patellofemoral crepitance.  There is no ligamentous laxity, 
no evidence of any cartilage damage, or evidence of 
degenerative changes.  

2.  The veteran's left knee chondromalacia is manifested by a 
limited range of motion with pain, and moderate 
patellofemoral crepitance.  There is no ligamentous laxity, 
no evidence of any cartilage damage, or evidence of 
degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261, 5262 
(2004).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261, 5262.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1975 to 
November 1984.  A review of his service medical records 
(SMRs) reveals that he was diagnosed with bilateral 
chondromalacia patella in August 1979.  He was prescribed a 
course of physical therapy.  He was also placed on a 90-day 
profile.  There is no discharge examination associated with 
the veteran's SMRs.  

The veteran submitted his claim for disability compensation 
benefits in December 1984.  He was afforded a VA examination 
in March 1985.  No range of motion was listed in the 
examination report.  The veteran was diagnosed with internal 
derangement of both knees.

The veteran was granted service connection for chondromalacia 
of both knees in June 1985.  He was assigned a noncompensable 
disability rating.

The veteran submitted a claim for an increased rating for his 
bilateral knee disability in May 1996.  He was afforded a VA 
examination in June 1996.  The examiner reported that the 
veteran had a range of motion of 0 to 120 degrees 
bilaterally.  There was no swelling or effusion.  The 
ligaments were intact.  X-rays of the knees were interpreted 
to show some irregularity of the femoral condyle bilaterally; 
otherwise they were unremarkable.  

The veteran's disability rating for each knee was increased 
to 10 percent by way of a rating decision dated in July 1996.

The veteran was afforded a VA orthopedic examination in 
August 1997.  The veteran walked with the assistance of a 
cane and wore neoprene sleeves on both knees.  X-rays of the 
knees were interpreted as unremarkable.  The veteran had a 
range of motion of 0 to 130 degrees in both knees.  The 
veteran had significant crepitation in the patellofemoral 
joint of each knee.  The examiner said that the veteran's 
chondromalacia caused significant patellofemoral pain.  The 
examiner further stated that the veteran's symptoms were 
moderate in severity, depending on the weather.

Associated with the claims file is a VA outpatient treatment 
record dated in May 1997.  The entry reported that the 
veteran suffered a non-displaced fracture of the distal 
anterior tibia.  The entry reported that the veteran said 
that he injured his left ankle when his left knee gave way 
after he stepped off a curb.  

The veteran submitted his current claim for an increased 
rating in October 1999.  VA records associated with a period 
of hospitalization from September 1999 to November 1999 
reflect that the veteran was evaluated for complaints of 
right knee pain in September 1999.  The veteran was issued a 
Lofstrand crutch to assist him in ambulation.  The veteran 
also underwent a physical medicine and rehabilitation service 
(PM&RS) evaluation in October 1999.  The evaluation noted 
that there was no muscle wasting of the lower extremities.  
The examiner also said that there was no leg-length 
discrepancy.  A measurement of the right lower extremity was 
341/4 inches and the left was 341/2 inches.  The examiner 
remarked that the half-inch discrepancy was insignificant and 
unremarkable. 

The veteran was afforded a VA orthopedic examination in April 
2000.  The veteran complained of bilateral knee pain.  He 
indicated that most of the pain was along the medial aspect 
of each knee.  His said that his knees tended to give way and 
that he did fall several years earlier and suffered a 
fractured left ankle.  The examiner noted that the veteran 
walked with a cane and had a limp on the right leg.  The 
veteran reported that he used the cane for balance.  The 
examiner said that the veteran's gait was normal in the hall 
but was somewhat affected or abnormal when he walked into the 
examination room and was under observation.  The examiner 
said that the veteran transferred easily from a chair to 
standing position and moved his lower extremities 
effortlessly without pain when attention was not focused on 
them.  The examiner further said that the veteran had a full, 
painless passive range of motion of 0 to 140 degrees.  The 
veteran could bring his heels close to his buttocks.  There 
was no swelling or localized tenderness.  The examiner 
reported that the veteran had discomfort with resisted 
patellofemoral motion bilaterally and there was some 
crepitation under the left patella.  The examiner said that 
no other signs of derangement were present.  

The examiner reported that the ligaments were stable in both 
knees.  He said that both quadriceps muscles were mildly 
atrophied and the veteran had some apprehension on voluntary 
tensing of the muscles that was consistent with 
chondromalacia and patellofemoral discomfort.  The examiner 
said that x-rays of the knees at the time of the last 
examination were unremarkable.  The examiner's impression was 
patellofemoral syndrome of both knees, mildly symptomatic 
with quadriceps inhibition and weakness of mild degree.  

Associated with the claims file is a copy of a Social 
Security disability examination dated in July 2000.  The 
purpose of the examination was to determine the veteran's 
possible entitlement to Supplemental Security Income (SSI) 
benefits.  A psychologist examined the veteran and the 
symptomatology addressed related to the veteran's psychiatric 
status.  There was no mention of the veteran's knee 
disabilities.

The veteran was afforded a VA psychiatric examination in 
March 2001.  The examiner reported that the veteran's primary 
form of exercise was walking around town.  The veteran was 
diagnosed with an anxiety disorder, not otherwise specified 
(NOS), and an adjustment disorder with mixed features.  The 
examiner opined that approximately one-half of the veteran's 
social and industrial impairment from his psychiatric 
diagnoses was related to his service-connected medical 
problems.

The veteran was afforded a VA orthopedic examination in March 
2001.  The examination addressed the veteran's complaints 
related to his back, hands, and knees.  The examiner noted 
that the veteran was service connected for chondromalacia in 
both knees with a 10 percent disability rating for each knee.  
The veteran was said to take 600 milligrams (mg) of Motrin 
for his knee pain.  The veteran did not think that it helped.  
The veteran was also noted to use a cane, mostly for 
reassurance.  The examiner said that examination of the knees 
was essentially negative.  The examiner said that there was 
no crepitus or instability.  The veteran was said to have a 
full, and normal, range of motion of the knees, although the 
examiner did not provide a specific measurement.  The 
examiner noted that prior x-rays of the knees were normal.  
The pertinent diagnosis was history of patellofemoral 
syndrome, chronic, without demonstrable impairment of 
function.

The veteran was also afforded a VA neurology examination in 
March 2001.  There were no pertinent findings regarding the 
veteran's knees noted in the examination report.

Associated with the claims file are VA discharge summaries 
and related treatment records pertaining to periods of 
hospitalization from January 2000 to February 2000, and in 
March 2002.  The records do not reflect any ongoing treatment 
for the veteran's service-connected knee disabilities. 

Also associated with the claims file are VA treatment records 
for the period from May 1996 to May 2002.  The records relate 
primarily to treatment for conditions unrelated to the 
veteran's knees.  There is an entry dated in May 1996 where 
the veteran was seen after making a request for a cane and 
elastic knee supports.  The physician noted that the veteran 
had an antalgic gait but that it appeared to be subjective.  
The physician reported that there was a one-centimeter 
discrepancy in the length of the veteran's legs with the 
right leg measured at 86 centimeters (cm) and the left leg at 
85 cm.  There was no evidence of mediolateral or 
anteroposterior instability.  The physician noted that the 
veteran was informed that he did not need a cane but one was 
issued.  The veteran was also provided with two elastic knee 
supports.

The veteran was afforded a VA neurology examination in 
October 2004.  The veteran's bilateral knee disability was 
not discussed as a problem or as a current medical finding.

The veteran was afforded a VA examination to evaluate his 
claim for service connection for residuals of cold injuries 
of his hands in October 2004.  The examiner provided a 
detailed review of the claims file, and noted that the 
veteran was service connected for chondromalacia.  However, 
there were no examination findings relating to the knees.  

The veteran was afforded a VA orthopedic examination in 
December 2004.  The veteran was noted to use a cane.  On a 
typical day he would walk three blocks to a local hotel to 
assist an individual with activities of daily living and then 
return home.  The veteran said that his knees would crack and 
ache.  The veteran described the feeling as discomfort in the 
knees that he rated as a 3 out of 10.  If there was cold 
weather or the veteran used stairs, the pain would increase 
to 7-8 out of 10 on a bad day.  The veteran said that he had 
one bad day a week during the summer.  This would increase to 
three days a week during the winter.  The veteran denied any 
dislocations or subluxations.  The examiner reported that the 
lower extremities were properly aligned and grossly 
symmetric.  The muscle mass, tone, and strength were also 
symmetric with strength 5/5 bilaterally.  The examiner 
reported that drawer and McMurray tests were negative 
bilaterally.  There was no warmth, erythema, or effusion.  
There was moderate retropatellar pain with compression of the 
patellae.  There was moderate patellofemoral crepitance 
bilaterally.  The examiner said that there was painful range 
of motion as evidenced by facial grimaces and statements by 
the veteran.  He said that the pain increased with repetitive 
use of the knees in repetitive flexion of more than 5 
repetitions.  The veteran had a range of motion for each knee 
from 0 to 125 degrees with pain from 80 to 125 degrees on 
flexion.  There was no pain on extension.  X-rays of the 
knees were interpreted to show no radiographic evidence of 
any active process.  The pertinent diagnosis was 
chondromalacia of the knees with pain and range of motion as 
described.  The examiner said that the bilateral knee 
disabilities represented a slight to moderate impact on 
functional ability.  

A review of VA treatment records for the period from 
September 1999 to December 2004 fails to show any evidence of 
ongoing treatment for the veteran's service-connected knee 
disabilities.  

The veteran was referred for physical therapy treatments, on 
a fee basis, from June 2003 to September 2003.  Records from 
Boone County Hospital document the veteran's therapy during 
that period.  No therapy was provided for the veteran's 
bilateral knee disability.  The records did show that walking 
on a treadmill was attempted as therapy for the veteran's 
back.  However, the veteran was only able to walk for four 
minutes due to knee pain.

Finally, the veteran, his mother, and his nephew testified at 
a videoconference hearing held in March 2005.  In regard to 
his knees the veteran said that the weather affected them.  
He said he would have flare-ups about once a week.  He also 
said that his kneecap would sometimes lock and he had fallen 
in the past.  He said that it tended to happen about once a 
month.  The veteran's mother testified that the veteran did 
not walk as far as he used to and did not want to participate 
in golf.  The veteran said that he had pain when he would 
bend his leg but that there were ranges of motion where there 
was no pain.  The veteran said that there were times where he 
had not left his apartment for several days because he could 
not do the stairs.  He said that he lived in a second story 
apartment.  He also said that he had bought a portable spa to 
use in the bathtub as a form of therapy for his back and 
knees.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

In this case, the veteran's bilateral chondromalacia 
disability has been rated under Diagnostic Code 5257.  38 
C.F.R. § 4.71a (2004).  The veteran's right and left knee are 
each rated as 10 percent disabling.  Under Diagnostic Code 
5257, recurrent subluxation or lateral instability warrants a 
10 percent rating if slight, a 20 percent rating if moderate, 
and a 30 percent rating if severe.  Id.

There is no objective evidence of record to demonstrate any 
ligamentous laxity in either knee.  The multiple VA 
examinations, and the several treatment entries pertaining to 
the veteran's knees, have all found the ligaments to be 
stable and intact.  There is no history of any ligament 
injury.  The Board notes that the veteran has used a cane at 
times, as well as elastic sleeves on his knees.  However, 
there is no evidence to show that the cane and elastic 
sleeves are required to provide support.  There is the May 
1996 outpatient entry where the physician pointedly stated 
that the cane was not needed but one was provided to pacify 
the veteran.  In addition, the veteran has stated on numerous 
occasions that the cane was used to give him reassurance.  In 
summary, there is no evidence of any instability or 
subluxation to warrant consideration of a compensable rating 
under Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  There is no objective 
clinical evidence of dislocated cartilage, with frequent 
episodes of "locking," or effusion into the knee joint.  Nor 
is there any medical evidence of any impairment of the tibia 
or fibula due to service-connected disability.  Therefore 
Diagnostic Codes 5258 and 5262 are not for application.

The Board notes that the limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261, 
respectively.  Under Diagnostic Code 5260, a noncompensable 
rating is assigned when flexion of the knee is limited to 60 
degrees; 10 percent is warranted when flexion is limited to 
45 degrees; 20 percent is warranted when flexion is limited 
to 30 degrees; and 30 percent is warranted when flexion of 
the leg is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5261, a noncompensable rating is assigned 
when extension of the knee is limited to 5 degrees; 10 
percent is assigned when extension is limited to 10 degrees; 
20 percent is assigned when extension is limited to 15 
degrees; and 30 percent is assigned when extension is limited 
to 20 degrees.  Id. (Full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2004).

The results of the several examinations show that the veteran 
does not satisfy the criteria for a compensable rating based 
on either limitation of flexion or limitation of extension.  
In fact, some examiners have reported that the veteran has a 
full range of motion, while others have noted less than full 
flexion, with the most limited measure being to 120 degrees 
at the time of the June 1996 VA examination.  The veteran was 
reported to have a range of flexion to 125 degrees at the 
time of the December 2004 VA examination.  However, the 
examiner reported that there was painful motion from 80 to 
125 degrees of flexion.  Even with consideration of the 
limitation of flexion to occur at the point of pain, or 80 
degrees, the veteran still does not satisfy the rating 
criteria for a compensable level of disability due to a 
limitation of flexion.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004.  In that opinion, the General 
Counsel said that where a veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
Nevertheless, as noted above, the veteran's limitation of 
flexion is such that a compensable rating is not warranted, 
and there is no documented limitation of extension.

The Board has considered the testimony provided at the March 
2005 hearing.  However, the veteran's description of his 
symptomatology, particularly his instability, is not 
supported by the many VA examination reports as well as the 
significant amount of treatment records associated with the 
claims file.  The May 1996 VA physician noted that the 
veteran did not need a cane for stability but prescribed one, 
along with elastic supports, for the veteran's benefit.  The 
veteran stated to the several examiners that he used the cane 
for reassurance.

The veteran said that he sometimes would stay in his 
apartment for several days because of pain associated with 
using the stairs.  However, there is no objective evidence to 
show that the veteran's knee disabilities are that limiting.  
None of the examinations elicited such pain on examination.  
The veteran was noted to show pain upon compression testing 
of his patellae.  Moreover, there is no indication of the 
veteran receiving treatment, in any form, for such extreme 
limitations. 

There was one outpatient entry from 1997 where the veteran's 
left knee was said to give way as he stepped off of a curb.  
There were no other reports of such an occurrence in the many 
treatment records.  Moreover, the examination reports, as 
noted above, all said that there was no instability of the 
knee joint.  

Regulations do allow that separate evaluations may in some 
cases be assigned for non-overlapping manifestations of a 
knee disability.  See, e.g., 38 C.F.R. § 4.14 (2004); 
VAOPGCPREC 9-98, VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  However, in this case, there is no 
x-ray evidence of arthritis to warrant consideration of a 
separate disability rating as contemplated under VAOPGCPREC 
opinions 9-98 and 23-97.  The several x-ray reports, 
regarding the veteran's knees, have all been negative for 
evidence of degenerative changes.  Additionally, as noted 
above, the veteran does not experience instability or 
subluxation such that a compensable rating would be warranted 
separate from any rating based on functional loss due to 
pain.

Finally, the Board notes that because the veteran's 
disability is rated under Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2004, and the analysis 
required under DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995), are not for application when rating this disability.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1997) (Diagnostic 
Code 5257 is not predicated on loss of range of motion; 
38 C.F.R. §§ 4.40, and 4.45 with respect to pain do not 
apply).

In summary, the limitation of motion, painful motion, and 
evidence of retropatellar crepitance are findings that could 
limit the veteran's functional ability.  They are findings 
that more nearly approximate the veteran's current 10 percent 
rating for each of his service-connected knee disabilities.  
The evidence of record as described above does not support a 
rating in excess of 10 percent for either knee.  Accordingly, 
the veteran's claim for increased ratings for his service-
connected knee disabilities is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's knee disabilities.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000. See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), and the implementing regulations 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for an increased rating for 
disabilities that had been service connected since 1985.  The 
necessary information to complete his application for 
benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary. 38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's claim was submitted in October 1999, 
approximately two years prior to the enactment of the VCAA.  
However, the RO provided a notice letter to the veteran 
requesting evidence in November 1999.

The initial unfavorable determination in this case was by way 
of a rating decision dated in December 1999.

The RO again wrote to the veteran in September 2003.  The 
veteran was informed of the enactment of the VCAA.  He was 
also informed of the types of evidence needed to support his 
claim for increased ratings.  The veteran was notified of the 
evidence already of record.  He was advised of what evidence 
the RO was responsible for obtaining and what evidence he 
should submit.  He was asked to identify sources of evidence 
the RO could obtain.  He was asked to submit his evidence as 
soon as possible.  

The veteran was afforded another VA examination to evaluate 
his bilateral knee disabilities in December 2004.  He was 
issued a supplemental statement of the case in December 2004 
that provided notice of why the evidence of record did not 
warrant an increased rating for his disabilities.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed prior to the enactment of 
the VCAA, and the initial unfavorable decision of December 
1999 was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
September 2003 letter provided him with the notice necessary 
to substantiate his claim, to identify outstanding evidence, 
advised him of his duties and those of the RO, and advised 
him to submit his evidence to the RO.  

The veteran has not alleged any prejudice to his ability to 
support his claim as a result of the timing of the complete 
notice.  As noted above the veteran was issued a SSOC that 
weighed the additional evidence in determining that it was 
not sufficient to establish entitlement to increased ratings 
for his bilateral knee disabilities.

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.

The RO obtained outstanding VA treatment records and 
associated them with the claims file.  Private records were 
obtained from multiple sources.  Records from the SSA were 
also obtained and associated with the claims file.  The 
veteran was afforded multiple VA examinations.  He also 
testified at a videoconference hearing in March 2005.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to an increased rating for chondromalacia of the 
right knee is denied.

Entitlement to an increased rating for chondromalacia for the 
left knee is denied.


REMAND

The veteran's SMRs show that he was treated for a fracture of 
the right symphysis pubis in May 1981.  The injury occurred 
as a result of a parachute jump that the veteran did with a 
sport parachute group.  The records indicate that he was 
admitted for bed rest.  

The veteran was originally granted service connection for 
residuals of a fracture of the right symphysis pubis, as part 
of his original claim for benefits, in June 1985.  He was 
assigned a noncompensable disability rating.  

The veteran submitted a claim for an increased rating for his 
service-connected disabilities in October 1999.  VA records 
associated with the claims file included an x-ray report for 
x-rays of the lumbosacral spine from September 1999.  The x-
rays were interpreted to show small spurs on the body of the 
vertebra.  No acute fracture, subluxation, or bone 
destruction was noted.  The disc spaces were well preserved.  
The sacroiliac (SI) joints were said to be unremarkable.  

The veteran submitted a claim for service connection for a 
back disorder as secondary to his service-connected knee 
disabilities in October 1999.

The veteran was diagnosed with minimal degenerative arthritis 
of the lower lumbar spine at the time of a February 2000 VA 
orthopedic examination.  The examiner noted that pelvic x-
rays showed a normal alignment without evidence of the 
previously mentioned right superior pubic remi fracture.  The 
examiner added that it was difficult to ascertain the exact 
location of the fracture, as the entire area appeared to be 
normal in appearance.

In April 2000, the VA orthopedic examiner said that he was 
unable to identify any disability associated with residuals 
of a pelvic or symphysis pubis fracture.  The examiner also 
stated that he could not make any definite association with 
the veteran's back disorder to injury in service.  

The veteran's claim for an increased rating for his service-
connected residuals of a fracture of his right symphysis 
pubis was denied in December 1999.  The veteran's claim for 
service connection for a back disorder was also denied in 
December 1999 and again in May 2000.

The veteran was afforded a VA neurology examination in 
October 2004.  The examiner provided an opinion where she 
said that the veteran also had problems with his low back, 
with degenerative changes and back pain.  The examiner said 
that it was as likely as not that the veteran's back problems 
"ha[d] a cause to injuries he sustained in the service."

The veteran was afforded a VA orthopedic examination in 
December 2004.  The examiner provided a diagnosis of status-
post fracture of the right pubis with residual shortening of 
the right leg and SI joint dysfunction.  He did not provide a 
diagnosis/impression/assessment regarding the veteran's back.

The RO issued a rating decision in December 2004.  The RO 
granted service connection for arthritis of the lumbosacral 
spine.  The grant was based on the October 2004 opinion from 
the VA examiner with degenerative arthritis being listed as 
secondary to the pubis symphysis injury.  The RO also 
included shortening of the right leg and SI joint dysfunction 
as part of the veteran's service-connected residuals of his 
fractured right symphysis pubis.  However, the RO combined 
the two disabilities as one disability and assigned a 20 
percent rating.  

A review of the extensive VA treatment records associated 
with the claims file reflects numerous complaints of back 
pain from the veteran.  He was treated as an outpatient on a 
number of occasions.  As noted above, he was given a VA 
referral for physical therapy for his back at the Boone 
County Hospital in 2003.

A review of later VA treatment records show that he was given 
another VA referral for additional physical therapy at the 
Heartland Rehab Center in November 2004.  The veteran was 
authorized to receive up to 12 visits during the period from 
November 18, 2004, to January 18, 2005.  There are no records 
from this therapy associated with the claims file.  

In addition, the veteran provided testimony regarding the 
severity of his back symptoms at his March 2005 hearing.  The 
veteran testified about receiving physical therapy with the 
last visit being approximately a month prior to the hearing.  
The veteran said that ultrasound therapy provided him with 
good pain relief for a couple of days but that the pain would 
return.  The veteran also testified that he experienced 
numbness in his legs from his knees to his hips.  He said the 
feeling was constant.  As the physical therapy is authorized 
VA treatment records regarding that therapy are, in essence, 
VA treatment records and need to be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran was also noted to complain of intermittent 
numbness and pain in the lower extremities below the knees, 
also described as sharp, stabbing-type pains at the time of a 
March 2001 VA orthopedic examination.  The examiner remarked 
at the time that examination of the neurological system was 
negative with normal reflexes.  He said that the symptoms 
described were suggestive of peripheral neuropathy and, in 
his view, related to the veteran's prior alcoholism.  

The October 2004 VA neurology examiner reported that the 
veteran complained of numbness in the paralumbar and lower 
thoracic areas.  She also noted that the results of a recent 
magnetic resonance imaging (MRI) had shown a mild bilateral 
facet spondylosis in L5-S1.  She further stated that the MRI 
showed a disc desiccation and a minimal posterior disc bulge 
but no significant central compromise.  

The December 2004 VA orthopedic examiner referred to the 
results of an August 24, 2004, MRI that showed mild disc 
bulging at L5-S1 without significant central or foraminal 
compromise.  

The two examiners obviously had access to VA records, 
evidenced in part by the August 2004 MRI report, that have 
not been associated with the claims file and need to be.  
Moreover, in light of the MRI results, the veteran's 
testimony, and the other objective evidence of record 
pertaining to reports of numbness, and pain in the lower 
extremities and lower back, a new examination is required to 
address whether there is evidence of intervertebral disc 
disease.

The December 2004 rating decision established service 
connection for degenerative arthritis of the lumbar spine.  
The disability was rated under Diagnostic Code 5295, for 
lumbosacral strain.  38 C.F.R. § 4.71a (2003).  The rating 
decision noted that the veteran was considered for a higher 
rating under Diagnostic Code 5292, 38 C.F.R. § 4.71a, for 
limitation of motion of the lumbar spine but concluded that 
the evidence did not support a higher rating.  

The RO later amended the rating code used to evaluate the 
veteran's disability in light of regulatory changes that were 
effective in September 2003.  The veteran's disability was 
evaluated under Diagnostic Codes 5242 and 5236, respectively.  
Those codes related to degenerative arthritis of the spine 
and sacroiliac injury and weakness.  

The Board notes that the veteran's range of motion has not 
been measured, by means of a VA examination, since March 
2001.  As the rating for his back disability is effective 
from the date of his claim, the possible application of both 
old and new regulations is for consideration.  Accordingly, 
the issue of his range of motion must be addressed as part of 
the examination to be conducted to evaluate his back 
disability.

In regard to the veteran's claim for entitlement to service 
connection for seizure disorder with headaches the Board 
notes that the veteran testified as to several incidents of 
head trauma he received in service.  He said that he was 
first injured in a parachute accident while stationed at Ft. 
Bragg, North Carolina.  (Transcript p. 26).  He said that he 
was struck in the face by a plate from his reserve chute.  He 
also said that he almost lost his eye.  His mother testified 
that she was called about the incident and was told that the 
medical personnel were concerned about bone fragments that 
might have gone into the veteran's eye.  

The veteran also gave testimony regarding a second parachute 
accident that occurred while he was stationed in Korea.  He 
said that his parachute malfunctioned and that he hit the 
ground at a high rate of speed.  He said that he was 
unconscious and woke up in a pressure suit.  The veteran said 
that this was the accident where he broke his pelvis.  

Finally, the veteran testified regarding a motor vehicle 
accident (MVA) that occurred in 1984.  He said that he was 
thrown into the windshield.  He said he was told that he lost 
consciousness.  

The Board notes that the veteran's SMRs do not reflect any 
type of head injury from a parachute jump.  The veteran was 
treated at Ft. Bragg for a head injury in July 1980.  He 
suffered a blow out fracture into the left maxillary sinus 
when he was either hit or kicked.  

The SMRs also contain a clinical entry that noted the veteran 
was injured in a sport parachute jump on May 25, 1981.  He 
was diagnosed with a fracture of the right symphysis ramus.  
The entry indicates that he was admitted for bed rest.  There 
is also a DA Form 3467-1, Inpatient Treatment Record Cover 
Sheet, which indicates the veteran was hospitalized until 
June 1, 1981.  However, there are no records from that 
hospitalization associated with the veteran's SMRs.  Thus it 
is unknown if the veteran suffered any type of head trauma 
from the accident.

In addition, there are no records from the veteran's 
hospitalization for a MVA in March 1984.  The SMR entries 
show that he was hospitalized at the 121st Evacuation 
Hospital in Seoul, Korea.

Further, the veteran's separation physical examination, if 
one was conducted, is not of record.  The results of that 
examination would be of evidentiary value in assessing the 
veteran's service connection claim.  The records pertaining 
to the veteran's periods of hospitalization in 1981 and 1984, 
and his separation physical examination should be obtained 
and associated with the claims file.

The VA treatment records reflect that the veteran was 
initially evaluated for a possible seizure disorder during a 
period of hospitalization at a VA facility from January 2000 
to February 2000.  The discharge summary from that 
hospitalization carried a diagnosis of seizure disorder 
status-post head trauma, and tension headaches.  VA 
outpatient records show that the veteran was given an 
electroencephalogram (EEG) in February 2000.  The report 
stated that a seizure disorder was strongly suspected.  A 
second EEG, done in March 2000, was interpreted to be 
abnormal.  The veteran was later given a diagnosis of 
probable partial complex seizure disorder, traumatic brain 
injury, and post-concussion syndrome with headaches by a VA 
neurologist in April 2000.  The veteran was prescribed 
medications for the diagnosed seizure disorder.

A neuropsychological evaluation was conducted in February 
2000 and a report issued on March 16, 2000.  The psychologist 
said that the veteran's neuropsychological profile likely 
reflected cognitive and psychomotor slowing due to 
medications, and some focal deficits involving frontal lobe 
function, possibly left frontal area that might be related to 
past history of mild traumatic brain injury.  The examiner 
added that the veteran's psychiatric symptomatology might 
also be related to the history of traumatic brain injury in 
that he had considerable difficulty with insight, and could 
be distracted by specific issues, and might not benefit from 
feedback.  

The March 2001 VA orthopedic examiner included a finding 
regarding the veteran's seizure disorder.  He said that there 
was a history of petit mal seizures of unknown or uncertain 
etiology without historical records that would indicate 
service connection.  However, a VA neurology examination, 
also from March 2001, and conducted by the same VA 
neurologist who provided the initial diagnosis of a seizure 
disorder, did indicate a diagnosis of a current seizure 
disorder.  The veteran related a history of blackout spells 
and headaches in service.  The examiner noted the veteran's 
several incidents in service that involved head trauma.  The 
examiner also noted that the veteran's alcohol abuse might 
have aggravated his problems but it did not appear to be the 
sole cause of his problems.  

The July 2000 SSA disability examiner found the veteran to be 
disabled, in part, as a result of his diagnosis of seizure 
disorder and mild traumatic brain injury.  Both diagnoses 
were from VA medical records.

Additional VA treatment records document continued treatment 
for the veteran's seizure disorder.  The same VA neurologist 
has prescribed medications for the veteran's disorder since 
the initial diagnosis.

The same VA neurologist conducted a VA compensation and 
pension (C&P) examination in October 2004.  She said that the 
veteran had a history of a seizure disorder that was 
currently poorly controlled.  She opined that the veteran's 
seizure disorder was at least as likely as not caused as a 
result of the head injuries he sustained in service.  She 
further opined that his headaches might have an association 
with the injuries sustained in service but that there were no 
complaints of head pain after the injuries.  

In contrast, the VA examiner who provided a medical 
examination in October 2004 felt that there was no 
relationship between the veteran's current seizure disorder 
and his military service.  The examiner said there was a 
history of a partial complex seizure disorder with no history 
of any seizure having occurred, with negative clinical 
examination, negative x-rays and MRI.  He opined that it was 
less likely as not that the seizure disorder was caused by or 
as a result of head injury during military service.  The 
examiner went on to provide a detailed listing of pertinent 
medical entries from the veteran's SMRs to support his 
conclusion.

The evidence of record is not sufficient to decide the matter 
of service connection.  There are conflicting medical 
opinions that vary to a great degree.  The medical doctors 
who examined the veteran in March 2001 and October 2004 do 
not believe the veteran has a seizure disorder.  The VA 
neurologist who initially diagnosed the veteran, and has 
continued to treat him and prescribe medications to treat a 
seizure disorder, states that there is a current seizure 
disorder.  She also has said that she believes it is related 
to the head traumas suffered in service.  Consequently, the 
Board concludes that a new examination, from a qualified 
physician who has not previously evaluated the veteran, is 
required.  

Finally, the Board notes that the veteran was not provided 
with the notice required under the provisions of the VCAA in 
regard to the issue of entitlement to service connection for 
a seizure disorder with headaches.  The January 2001 letter 
did not mention the issue, nor was it mentioned in the 
September 2003 letter that enumerated all of the other issues 
then on appeal.  Accordingly, the appropriate VCAA notice 
must be provided to the veteran as required under the statute 
and regulations.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The veteran must be informed of 
the evidence required to substantiate his 
claim for service connection.  The veteran 
should be specifically told of the 
information or evidence he should submit 
and of the information or evidence that VA 
will obtain with respect to his claim, if 
any.  38 U.S.C.A. § 5103(a) (West 2002).  
Among other things, the veteran should be 
told to submit any pertinent evidence in 
his possession.

2.  The RO should contact the National 
Personnel Records Center (NPRC) to obtain 
any additional SMRs available for the 
veteran, to include any physical 
examination reports.  Also, the request 
should include records pertaining to the 
veteran's hospitalization at the 121st 
Evacuation Hospital in Seoul, Korea in 
1981 and 1984.  All records for the 
veteran from the hospital should be 
obtained.  If the records are not 
available from the NPRC, the RO should 
take appropriate steps to obtain them 
directly from the military facility, the 
service department, or whatever official 
source as needed.

3.  The RO should contact the veteran and 
ask that he identify any source of 
treatment for his back, seizure disorder, 
traumatic brain injury, or headaches 
since service.  The RO is on notice that 
the VA records pertaining to his fee 
basis physical therapy for 2004-2005, as 
well as the records associated with the 
August 2004 VA MRI should be obtained.  
After securing the necessary release(s), 
the RO should obtain those records that 
have not been previously secured.

4.  Upon completion of the prior actions, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations:  Neurology to assess the 
veteran's claim for service connection 
for a traumatic brain injury and seizure 
disorder with headaches.  Neurology 
and/Orthopedics to evaluate the veteran's 
claim for an increased rating for 
residuals of a fracture of the right 
symphysis pubis with shortening of the 
right leg and sacroiliac joint 
dysfunction and degenerative changes of 
the lumbar spine.

The claims file and a copy of this remand 
must be provided to the examiner(s) prior 
to the examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.

In regard to the neurology examination 
and the claim for service connection, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that: 1) the veteran 
incurred brain trauma in service as a 
result of the July 1980, May 1981, and/or 
March 1984 incidents, and any other 
incidents identified through development 
of evidence; 2) the veteran has a valid 
diagnosis of seizure disorder; 3) a 
seizure disorder is related to any brain 
trauma or other incident of service; 4) 
the veteran's headaches are related to 
any brain trauma or other incident of 
service.  A complete rationale for all 
opinions expressed must be provided

In regard to the neurology/orthopedic 
examination for an increased rating, in 
addition to findings required to evaluate 
a service-connected spine disability, the 
examiner is requested to provide an 
opinion as to whether the veteran has an 
intervertebral disc syndrome that is 
related to service or to injuries that 
occurred in service.  If so, the examiner 
is requested to provide pertinent findings 
consistent with the rating criteria found 
at 38 C.F.R. § 4.71a (2004) for 
evaluations of the spine.  

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought is not 
granted, the veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003 codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


